Case 2:19-cr-00595-CAS Document 117 Filed 03/08/21 Page 1of1 Page ID #:960

Christopher A. Darden, SB#94959
Darden Law Group, APC.

11500 W. Olympic Boulevard, Suite 400
Los Angeles, California 90064

(310) 654-3369 Tel. (310) 654-3369 Fax

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

United States of America CASE NUMBER:

CR-19-595(A)-CAS
PLAINTIFF(S)

 

Edward Buck NOTICE OF MANUAL FILING
OR LODGING

 

DEFENDANT(S).
PLEASE TAKE NOTICE:
Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,

and will therefore be manually Filed [| Lodged: (List Documents)

Defendant's ExParte Application for Order Sealing Document Declaration of Christoher A. Darden and
[Proposed Order Sealing Document.

Under Seal
In Camera

Per Court order dated:

O
OC Items not conducive to e-filing (i-e., videotapes, CDROM, large graphic charts)
LJ
C] Other:

 

 

March 8, 2021 CHRISTOPHER A. DARDEN
Date Attorney Name
Edward Buck
Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).

 

G-92 (05/15) NOTICE OF MANUAL FILING OR LODGING
